DETAILED ACTION
In response to remarks filed on 22 December 2021
Status of Claims
Claims 1-20 are pending;
Claims 1-20 were previously presented;
Claims 1-20 are rejected herein.
Response to Arguments
Applicant’s arguments filed on 22 December 2021 have been fully considered and they are moot since a new reference is being used herein.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Redenbo et al (U.S. Patent No. 10,640,952).
As to Claim 1, Redenbo discloses a control system for a work vehicle including a work implement, the work implement including a blade (16), the control system comprising:
A display (254);
An input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60); and
A controller (45) configured to communicate with the display and the input device,
Display a current position of the work vehicle on a screen of the display (Column 1, Line 57 to Column 2),
Receive a first input signal indicating an input operation by an operator from the input device (Column 11, Lines 35-60),
Determine, as a first position, a position of the work vehicle when the first input signal is received (Column 11, Lines 35-60),
Display the first position on the screen of the display (Column 1, Line 57 to Column 2),
Receive a second input signal indicating an input operation by an operator from the input device (Column 11, Lines 35-60),
Determine, as a second position, a position of the work vehicle when the second input signal is received (Column 11, Lines 35-60),
Determine a target design surface indicating a target trajectory of the blade based on reference position information including at least the first position and the second position (Column 11, Lines 35-60).
As to Claim 2, Redenbo as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Redenbo as modified also teaches wherein the controller is further configured to determine a plane passing through the first position and the second position as the target design surface (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 3, Redenbo as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Redenbo as modified also teaches wherein the controller is further configured to determine a direction of the target design surface from the reference position information (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 4, Redenbo as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Redenbo as modified also teaches wherein the controller is further configured to determine a longitudinal gradient of the target design surface from the reference position information (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 5, Redenbo as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Redenbo as modified also teaches wherein the controller is further configured to receive a third input signal indicating an input operation by an operator from the input device, and determine, as a third position, a position of the work vehicle when the third input signal is received, and the reference position information further includes the third position (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 6, Redenbo as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Redenbo as modified also teaches wherein the controller is further configured to receive a 
As to Claim 7, Redenbo as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Redenbo as modified also teaches wherein the controller (45) is further configured to control the work implement according to the target design surface.
As to Claim 8, Redenbo discloses a method for setting a target trajectory of a work implement of a work vehicle using an input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60) and a display (254), the work implement including a blade (16), the method comprising:
Displaying a current position of the work vehicle on a screen of the display (Column 1, Line 57 to Column 2, Line 7);
Receiving a first input signal indicating an input operation by an operator from the input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60);
Determining, as a first position, a position of the work vehicle when the first input signal is received (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60);
Displaying the first position on the screen of the display (Column 1, Line 57 to Column 2, Line 7);
Receiving a second input signal indicating an input operation by an operator from the input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60);
Determining, as a second position, a position of the work vehicle when the second input signal is receive (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60); and
Determining a target design surface indicating a target trajectory of the blade based on reference position information including at least the first position and the second position (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 9, Redenbo as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Redenbo as modified also teaches wherein the determining the target design surface includes determining a plane passing through the first position and the second position as the target design surface (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
Claim 10, Redenbo as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Redenbo as modified also teaches wherein the determining the target design surface includes determining a direction of the target design surface from the reference position information (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 11, Redenbo as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Redenbo as modified also teaches wherein the determining the target design surface includes determining a longitudinal gradient of the target design surface from the reference position information (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 12, Redenbo as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Redenbo as modified also teaches the method further comprising receiving a third input signal indicating an input operation by an operator from the input device; and determining, as a third position, a position of the work vehicle when the third input signal is received and the reference position information further including includes the third position (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 13, Redenbo as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Redenbo as modified also teaches the method further comprising receiving a setting signal indicating a setting operation by an operator from the input device; and changing one or both of a direction and and/or a gradient of the target design surface based on the setting signal (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 14, Redenbo discloses a work vehicle comprising: 
A work implement including a blade (16); 
A display (254); 
An input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60); and 
A controller (45) configured to 
Communicate with the display and the input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60), 
Display a current position of the work vehicle on a screen of the display (Column 1, Line 57 to Column 2, Line 7), 
Receive from the input device a first input signal indicating an input operation by an operator (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60),
Determine, as a first position, a position of the work vehicle when the first input signal is received (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60),
Display the first position on a screen of the display (Column 1, Line 57 to Column 2, Line 7), 
Receive a second input signal indicating an input operation by an operator from the input device (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60), 
Determine, as a second position, a position of the work vehicle when the second input signal is received (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60), 
Determine a target design surface indicating a target trajectory of the blade based on reference position information including at least the first position and the second position (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60), and 
Control the blade to move according to the target design surface (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 15, Redenbo as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Redenbo as modified also teaches wherein the controller is further configured to determine a plane passing through the first position and the second position as the target design surface (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 16, Redenbo as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Redenbo as modified also teaches wherein the controller is further configured to determine a direction of the target design surface from the reference position information (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
Claim 17, Redenbo as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Redenbo as modified also teaches wherein the controller is further configured to determine a longitudinal gradient of the target design surface from the reference position information (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 18, Redenbo as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Redenbo as modified also teaches wherein the controller is further configured to receive a third input signal indicating an input operation by an operator from the input device, and determine, as a third position, a position of the work vehicle when the third input signal is received, and the reference position information further includes the third position (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 19, Redenbo as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Redenbo as modified also teaches wherein the controller is further configured to receive a setting signal indicating a setting operation by an operator from the input device, and change one or both of a direction and and/or a gradient of the target design surface based on the setting signal (Column 1, Line 57 to Column 2, Line 7; Column 11, Lines 35-60).
As to Claim 20, Redenbo as modified teaches the invention of Claim 14 (Refer to Claim 14 discussion). Redenbo as modified also teaches further comprising a traveling device (Figure 2) configured to move the work vehicle, the controller being further configured to control the blade (16) in an up and down direction when the traveling device is moving in a forward direction.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678